DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination entered 08 November 2021
The amendment entered 08 November 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1 and 17 were amended in the amendment entered 08 November 2021.
Claims 1 and 3-17 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, and 15-17 are rejected under 35 U.S.C. 103 as being obvious over Cho et al. (WO 2015/147598 A1; translation provided in US 2018/0166633 A1, corresponding to 371 National Stage Entry; hereinafter “Cho”) in view of Cui et al. (article entitled Improvement of open-circuit voltage and photovoltaic properties of 2D-conjugated polymers by alkylthio substitution; hereinafter “Cui”).
The applied reference has common assignees/inventors with the instant application. Based upon the earlier published and effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2). 
Regarding claims 1 and 3-4, Cho teaches a copolymer of the following Structure:

    PNG
    media_image1.png
    393
    489
    media_image1.png
    Greyscale
 (see ¶ 0264).
In formula 1-1-10 above, the claimed R1 and R10 groups correspond to the ester group recited in claim 1, specifically 
    PNG
    media_image2.png
    76
    86
    media_image2.png
    Greyscale
, where Z is an alkyl group having 6 carbons, falling within the scope of the recited ester group, and also meeting the specific substituent shown in claim 4 at the recited positions, and thus also the same unsubstituted ester group required in claim 3. Furthermore, the groups of R5 and R8 are shown as an unsubstituted alkyl group, and R2, R3, R4, R7, R9, R10, A1, A2, A5, A6, A7, and A8 are each hydrogen. Cho also teaches n is an integer of 1 to 10,000 (¶ 0121, 0265).
The Examiner notes the specific compound of 1-1-10 is silent to the presence of a fluorine atom at positions next to R1 and R10. The Examiner notes that Cho teaches in the general formula of 1 and 1-1 (¶¶ 0008 and 0090), from which compound 1-1-10 is one example, the groups R3 and R4 are positioned next to the ester group in formula 1-1-10 above (i.e. next to R1 and R10 in the claimed compound), and that R3 and R4 can be electron withdrawing groups (¶ 0011). Further, Cho teaches the electron withdrawing group can be a halogen group, which includes F (¶¶ 0126, 0132). Therefore, it would have been obvious to include a F atom positioned at R3 or R4 given the explicit teaching of the compound including electron withdrawing groups such as F at those positions, noted above.
However, compound 1-1-10 of Cho is silent to an alkyl group attaching at positions A3 and A4 of the claimed compound, specifically a thioalkyl based upon the S atom attaching A3 and A4 groups. The Examiner notes that Cho the compound is used in a solar cell (abstract).
Cui teaches polymers with benzodithiophene (BDT) and thienothiophene (TT) units (creating PBDTTTs) used in polymer solar cells (abstract and page 2277-2278). Cui teaches in attempts to improve PBDTTTT, an alkylthio substituent was introduced on the conjugated thiophene sidechains, synthesizing a new structure of PBDTT-S-TT, shown below:

    PNG
    media_image3.png
    362
    228
    media_image3.png
    Greyscale

Cui teaches the alkylthio sidechains down-shifted the HOMO energy level and red-shited the absorption of the polymer, leading to an enhanced open circuit voltage and enhanced power conversion efficiency, and the alkylthio side chain is a good way to broaden absorption, down-shift the HOMO energy level, and increase hole mobility in polymer solar cells (page 2282, paragraph 1 and abstract).
The devices of Cho and Cui are analogous references in the field of polymers in solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound of Cho and substitute the alkyl groups on the side BDT group of Cho with the alkylthio substituent in order to broaden absorption, downshift the HOMO energy level, increase hole mobility, and improve the power conversion efficiency, taught by Cui above. Furthermore, given that Cui teaches the synthesis for the polymer is achieved by individually assembling and cross linking the BDT and TT units to make the full copolymer (see scheme 1 on page 2277), it would have been obvious to one of ordinary skill in the art to use the alkylthio substituent on any number of the BDT units in the compound of Cho, including 1 BDT unit or 2 BDT units. Thus, one would arrive upon the claimed compound where the alkylthio substituent is present on the indicated BDT unit based upon the obviousness of including in either 1 or both of the BDT units noted above. Furthermore, as shown in Scheme 1 and the PBDTT-S-TT structure above, the alkylthio substituent includes 2-ethylhexyl, and would correspond to the substituent shown specifically in claim 4.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 5, Cho further teaches the copolymer has a number average molecular weight of 500 g/mol to 1,000,000 g/mol (¶ 0268).
Regarding claim 6, Cho further teaches the copolymer has a molecular weight distribution of 1 to 100 (¶ 0269)
Regarding claim 7, modified Cho teaches the copolymer of claim 1, the limitations of which are set forth above. While modified Cho is silent to the specific property of solubility of 10 mg/mL for a toluene or xylene solvent, the examiner notes that modified Cho teaches the claimed compound specifically of claim 1 and claim 4, and thus there exist no apparent differences between the claimed compound and that of the prior art. Because of this, the properties of the compound are presumed inherent until evidence is presented showing to the contrary, and the limitation is considered met; see MPEP 2112.01 II.
Regarding claim 8, Cho teaches an organic solar cell comprising a first electrode (102), second electrode opposite to the first electrode (105), one or more organic material layers provided between the first electrode and the second electrode and comprising a photoactive layer (103, 104), wherein one or more of the organic material layers comprise the copolymer of claim 1 (see above; ¶¶ 0013 and 0073 and Fig, 1).
Regarding claim 9, Cho teaches the photoactive layer comprises at least an electron donor comprising the copolymer (¶¶ 0290 and 0537).
Regarding claim 10, Cho further teaches the electron acceptor is from the list recited in claim 10 (see ¶ 0291).
Regarding claim 11, Cho further teaches the electron donor and acceptor form a bulk hetero junction (¶ 0292).
Regarding claim 12, Cho further teaches the photoactive layer has a bilayer structure comprising an n-type organic material layer and a p-type organic material layer comprising the copolymer (¶ 0294).
Regarding claim 13, Cho further teaches the solar cell can have an inverted structure (¶ 0286), where the first electrode is a cathode and the second electrode is an anode (based upon usage and included within the scope of Cho; ¶ 0289), including a cathode buffer layer between the photoactive layer and the first electrode and an organic material layer comprising a fullerene derivative between the photoactive layer and the cathode buffer layer (¶¶ 0281-0291).
Regarding claim 15, Cho teaches a method for manufacturing an organic solar cell comprising preparing a substrate (Fig. 1; 101 is shown and therefore prepared; ¶ 0073), forming a first electrode on one region of the substrate (102 in Fig. 1; present so therefore formed); forming an organic material layer comprising a photoactive layer on a top of the first electrode (103, 104 in Fig. 1; present so therefore formed); and forming a second electrode on the organic material layer (105 in Fig. 1; present so therefore formed), wherein the photoactive layer comprises the copolymer of claim 1 (¶ 0013).
Regarding claim 16, Cho further teaches the photoactive layer is formed using a solution comprising a non-halogen solvent and the copolymer (see ¶¶ 0310, 0537; see page 7617 of Zhong). 
Regarding claim 17, Cho further teaches A3 and A4 are a branched alkyl group (see above comgination where the alkylthio substituent is 2-ethylhexl, a branched alkyl group as claimed).
Claims 1, 3-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (article entitled Influence of Regio- and Chemoselectivity on the Properties of Fluoro-Substituted Thienothiophene and Benzodithiophene Copolymers; hereinafter “Zhong”) in view of Cui.
Regarding claims 1 and 3-4, Zhong teaches a copolymer including the following unit structures:

    PNG
    media_image4.png
    405
    339
    media_image4.png
    Greyscale

 (see scheme 2 on page 7617).
In structures above, the claimed R1 and R10 groups correspond to the ester group recited in claim 1, specifically 
    PNG
    media_image2.png
    76
    86
    media_image2.png
    Greyscale
, where Z is an alkyl group having 6 carbons, i.e. Z=R=2-ethylhexyl taught in the description of scheme 2, and falling within the scope of the recited ester group, and also meeting the specific substituent shown in claim 4 at the recited positions, and thus also the same unsubstituted ester group required in claim 3. Furthermore, the groups of R5 and R8 are shown as an unsubstituted alkyl group of 2-ethylhexyl as well (i.e. R groups in the above scheme), and R2, R3, R4, R7, R9, R10, A1, A2, A5, A6, A7, and A8 are each hydrogen. Zhong also teaches n is an integer of at least 1 given the indication of polymerization on the ends and thus overlaps the presently claimed range (see MPEP 2144.05 I.).
However, Zhong is silent to an alkyl group attaching at positions A3 and A4 of the claimed compound, forming a thioalkyl group based upon the S atom attaching A3 and A4 groups. The Examiner notes that Zhong teaches these compounds are used in organic photovoltaics and electronics (page 7616, paragraphs 1-2).
Cui teaches polymers with benzodithiophene (BDT) and thienothiophene (TT) units (creating PBDTTTs) used in polymer solar cells (abstract and page 2277-2278). Cui teaches in attempts to improve PBDTTTT, an alkylthio substituent was introduced on the conjugated thiophene sidechains replacing an alkyl group of 2-ethylhexl (see scheme 1 of PBDTT-TT v. PBDTT-S-TT), synthesizing a new structure of PBDTT-S-TT, shown above. Cui teaches the alkylthio sidechains down-shifted the HOMO energy level and red-shited the absorption of the polymer, leading to an enhanced open circuit voltage and enhanced power conversion efficiency, and the alkylthio side chain is a good way to broaden absorption, down-shift the HOMO energy level, and increase hole mobility in polymer solar cells (page 2282, paragraph 1 and abstract).
The devices of Zhong and Cui are analogous references in the field of polymers in solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound of Zhong and substitute the alkyl group of 2-ethylhexyl on the side BDT group of Cho with the alkylthio substituent, e.g. 2-ethylhexl with a S atom attachment as shown in Scheme 1, in order to broaden absorption, downshift the HOMO energy level, increase hole mobility, and improve the power conversion efficiency, taught by Cui above. Furthermore, given that Cui teaches the synthesis for the polymer is achieved by individually assembling and cross linking the BDT and TT units to make the full copolymer (see scheme 1 on page 2277), it would have been obvious to one of ordinary skill in the art to use the alkylthio substituent on any number of the BDT units in the compound of Cho, including 1 BDT unit or 2 BDT units. Thus, one would arrive upon the claimed compound where the alkylthio substituent is present on the indicated BDT unit based upon the obviousness of including in either 1 or both of the BDT units noted above. Furthermore, as shown in Scheme 1 and the PBDTT-S-TT structure above, the alkylthio substituent includes 2-ethylhexyl, and would correspond to the substituent shown specifically in claim 4.
Regarding claims 5-7, modified Zhong teaches the compound of claim 1 noted above. The limitations of claims 5-7 pertaining to the properties of the compound are interpreted to be present in modified Zhong, because it is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP 2112.01 II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 17, modified Zhong further teaches A3 and A4 are each a branched alkyl group (2-ethylhexl; see Scheme 1 on page 7617).
Claims 8-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Cui as applied to claim 1 above, and further in view of Kim et al. (WO 2015/122722 A1; English translation provided in US 2016/0204349 A1, corresponding to 371 National Stage entry; hereinafter “Kim”).
Regarding claim 8, modified Zhong teaches the copolymer of claim 1, the limitations of which are set forth above. Zhong further teaches these conjugated polymers, which comprise benzodithiophene (BDT) are attractive for organic photovoltaics due to producing high efficiencies (page 7616, paragraphs 1-2).
Furthermore, Kim teaches organic solar cells (abstract, Fig. 1), where the organic solar cell structure comprises a first electrode/anode (102; ¶ 0020), hole transport layer (103; ¶ 0021), photoactive layer with copolymer (104; ¶¶ 0015, 0022, 0138, 0149, 0152), electron transport layer, and second electrode/cathode (¶ 0023) formed in this order (Fig. 1; ¶¶ 0020-0023 and 0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copolymer of modified Zhong as the copolymer in the photoactive layer in the Kim solar cell in order to form an organic photovoltaic device with high efficiency, as taught above by Zhong. The simple substitution of one known element for another, in the instant case copolymers known to be effective and used in organic photovoltaic photoactive layers, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Zhong and Kim above (see MPEP 2143 I. B.).
Regarding claim 9, modified Zhong further teaches the photoactive layer comprises one, two or more selected from the group consisting of an electron donor and an electron acceptor, and the electron donor comprises the copolymer (see Kim ¶ 0149).
Regarding claim 10, modified Zhong further teaches the electron acceptor is from the list recited in claim 10 (see Kim ¶ 0150).
Regarding claim 11, modified Zhong further teaches the electron donor and acceptor form a bulk hetero junction (see Kim ¶ 0151).
Regarding claim 12, modified Zhong further teaches the photoactive layer has a bilayer structure comprising an n-type organic material layer and a p-type organic material layer comprising the copolymer (see Kim ¶ 0152).
Regarding claim 13, modified Zhong further teaches the solar cell can have an inverted structure, where the first electrode is a cathode and the second electrode is an anode, including a cathode buffer layer between the photoactive layer and the first electrode and an organic material layer comprising a fullerene derivative between the photoactive layer and the cathode buffer layer (¶¶ 0147-0148).
Regarding claim 15, modified Zhong in view of Kim teaches a method for manufacturing an organic solar cell comprising preparing a substrate (see Kim Fig. 1; 101 is shown and therefore prepared; ¶ 0019), forming a first electrode on one region of the substrate (102 in Fig. 1; present so therefore formed); forming an organic material layer comprising a photoactive layer on a top of the first electrode (103, 104 in Fig. 1; present so therefore formed); and forming a second electrode on the organic material layer (105 in Fig. 1; present so therefore formed), wherein the photoactive layer comprises the copolymer of claim 1 (¶ 0015).
Regarding claim 16, modified Zhong further teaches the photoactive layer is formed using a solution comprising a non-halogen solvent and the copolymer (see page 7617 of Zhong). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cui as applied to claim 8 above, and further in view of Okubo et al. (US 2015/0221793 A1; hereinafter “Okubo”).
Regarding claim 14, modified Cho teaches the organic sola cell of claim 8, the limitations of which are set forth above. However, modified Cho is silent to the presence of an anti-reflective film on a surface of the first electrode opposite the surface provided with the photoactive layer.
Okubo teaches solar cells (abstract; Figs. 3 and 5). Okubo teaches an anti-reflective layer is placed on a surface of an electrode that is opposite to the photoactive layer of the device (layer 9 on electrode 1, opposite active layer 17 in Fig. 5; ¶ 0069). Okubo teaches the anti-reflective layer serves multiple purposes, including preventing reflection of incident sunlight to ensure the incidence efficiency of the device and serves as a protective film (¶ 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Cho and include an anti-reflective layer on a surface of the electrode (either the first or the second) opposite to the surface provided with the photoactive layer, arriving upon the claimed configuration in order to protect underlying layers of the device and prevent reflection of incident light away from the device, as taught above by Okubo.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Cui and Kim as applied to claim 8 above, and further in view of Okubo.
Regarding claim 14, modified Zhong teaches the organic sola cell of claim 8, the limitations of which are set forth above. However, modified Zhong is silent to the presence of an anti-reflective film on a surface of the first electrode opposite the surface provided with the photoactive layer.
Okubo teaches solar cells (abstract; Figs. 3 and 5). Okubo teaches an anti-reflective layer is placed on a surface of an electrode that is opposite to the photoactive layer of the device (layer 9 on electrode 1, opposite active layer 17 in Fig. 5; ¶ 0069). Okubo teaches the anti-reflective layer serves multiple purposes, including preventing reflection of incident sunlight to ensure the incidence efficiency of the device and serves as a protective film (¶ 0103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Zhong and include an anti-reflective layer on a surface of the electrode (either the first or the second) opposite to the surface provided with the photoactive layer, arriving upon the claimed configuration in order to protect underlying layers of the device and prevent reflection of incident light away from the device, as taught above by Okubo.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Cui and Kim as applied to claim 8 above, and further in view of O’Carroll et al. (US 2014/0225091 A1; hereinafter “O’Carroll”).
Regarding claim 14, modified Zhong teaches the organic sola cell of claim 8, the limitations of which are set forth above. However, modified Zhong is silent to the presence of an anti-reflective film on a surface of the first electrode opposite the surface provided with the photoactive layer.
O’Carroll teaches a solar cell comprising an anti-reflection layer for improved light absorption (¶ 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Zhong and include an anti-reflective layer on a surface of the electrode (either the first or the second) opposite to the surface provided with the photoactive layer, arriving upon the claimed configuration in order to improve the light absorption, as taught above by O’Carroll.
Double Patenting
Claims 1, 3-7,13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-5, 10, and 13-16 of U.S. Patent No. 10,355,214 in view of Cui. The ‘214 patent teaches chemical structure 1-1-10 above, which corresponds to the compound of instant claim 4 (chemical formula 3-1) except for the presence of alkythio substituents at positions -S-A3 and -S-A4, and the presence of fluorine adjacent to the R1 and R10 groups. However claim 2 of the ‘214 patent teaches R3 and R3 (corresponding to the location of the fluorine atoms in instant chemical formula 3-1) are electron withdrawing groups, taught as including halogens such as fluorine, and thus would be obvious to include fluorine in these positions (see definitions at ¶¶ 0126, 0132). Further, Cui teaches substituting 2-ethylhexl with an alkythio group including 2-ethylhexl with a S atom attaching the group to the BDT unit. Therefore, it would have been obvious to modify the ‘214 patent substituting the 2-ethylhexl substituent at positions A3 and A4 in the ‘214 patent for the alkylthio groups of Cui in order to broaden absorption, downshift the HOMO energy level, increase hole mobility, and improve the power conversion efficiency, amongst other advantages taught by Cui above. The remaining claims of the ‘214 patent are inherent features to the compound and correspond to the other claims of the ‘214 patent.
Response to Arguments
Applicant's arguments entered 08 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Cho, and modified Zhong, respectively, teach the features of amended claim 1, set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726